DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 11 and 12 is/are objected to because of the following informalities:  
In claim 11, line 1, the recitation “the closing bodies” should read –the two closing bodies--.
In claim 12, line 2, the recitation “closing bodies” should read –two closing bodies--.
In claim 12, line 3, the recitation “at least one closing body” should read –at least one of the two closing [[body]]bodies--.
In claim 12, line 5, the recitation “closing bodies” should read –two closing bodies--.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 101 because the claimed invention must be to one of the four statutory categories.  Claims 12-14 are drawn to a method for producing the valve of claim 8, which include both a product and a process of producing the product.  The claim(s) must be amended to fall under the same 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-14 are drawn to a method for producing the valve of claim 8; however, a claimed invention must be to one of the four statutory categories.  It is unclear as to if the claims are anticipated if the prior art includes the structure(s) claimed or the process steps claimed.  For the purpose of examination, it is assumed that claim 12 is an independent claim, and is only anticipated and/or taught if the method/process steps are anticipated/taught by the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US3720234 (“Bissell”).
Regarding claim 8, Bissell discloses a valve comprising: 
a drive (34); 
a plunger (33) connected to the drive; and 
two closing bodies (28 and 29) connected to the plunger and movable by the plunger such that the two closing bodies are movable into abutment against respective sealing seats (26 and 25) or away from the respective sealing seats, 
wherein the two closing bodies are arranged fixedly (via welding; see specification col. 3, lines 51-52) on a sleeve (12), and the sleeve (12) is slidable onto the plunger (4) and connected fixedly to the plunger (via threaded plug 64; see specification col. 3, lines 68-71).
Regarding claim 9, Bissell discloses the sleeve (46) is welded (by means of plug 64; see specification col. 3, lines 68-71) to the plunger (33).
Regarding claim 10, Bissell discloses the sleeve (46) is pressed (pressed downward, relative to the orientation of fig. 1, until closing bodies 28 and 29 press against valve seats 26 and 25, respectively) together with the plunger (33).
Regarding claim 11, Bissell discloses the closing bodies (28 and 29) are welded (see specification col. 3, lines 51-52) to the sleeve (46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US3012583 (“Goff”) in view of US2003/0094590 (“Palmer”).
Regarding claim 12, Goff discloses a method comprising: 
welding at least one (23) of the closing bodies (22 and 23) to the sleeve (U); 
sliding the sleeve onto the plunger (32) until the at least one closing body bears against the sealing seat (19); and subsequently 
fixing (via threaded connection; see col. 4, lines 13-16) the other (22) of the closing bodies to the sleeve and/or connecting the sleeve to the plunger (via snap ring 37; see col. 4, lines 30-34).

Palmer teaches (see paragraph [0038]) welding threadedly engaged members together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goff by welding the other of the closing bodies to the sleeve, as taught by Goff, to prevent unwanted movement therebetween.
Claim(s) 12-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell in view of Goff.
Regarding claim 12, Bissell discloses a method comprising: 
welding (see specification col. 3, lines 51-52) at least one (29) of the closing bodies (28 and 29) to the sleeve (46); 
sliding the sleeve onto the plunger (33); and 
welding the other (28) of the closing bodies to the sleeve and/or 
connecting the sleeve to the plunger (by means of welding to threaded plug 64; see specification col. 3, lines 68-71).
Bissell is silent to disclosing sliding the sleeve onto the plunger until the at least one closing body bears against the sealing seat; and the welding step being subsequent to the sliding step.
Goff teaches a method including sliding a sleeve (U) onto a plunger (32) until at least one closing body (29) bears against a sealing seat (25); and subsequently, fixing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bissell by sliding the sleeve onto the plunger until the at least one closing body bears against the sealing seat, and the perform the welding of the other of the closing bodies to the sleeve and the connecting of the sleeve to the plunger, subsequently to the sliding step, as taught by Goff, so as to ensure proper spacing between the closing bodies.
Regarding claim 13, Bissell discloses the sleeve (46) is connected to the plunger (33) and the connection is by welding (by means of welding to threaded plug 64; see specification col. 3, lines 68-71).
Regarding claim 14, Bissell discloses wherein the sleeve (46) is connected to the plunger (33) and the connection is by the sleeve being pressed together with the plunger (by means of welding to threaded plug 64 and screwing together; see specification col. 3, lines 68-71).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2013/0082126 discloses a valve having a sleeve welded to a plunger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753